IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. AP-76,118




EX PARTE CARLOS LUIS CAMPOS, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 9412877 IN THE 179TH DISTRICT COURT
FROM HARRIS COUNTY




           Per curiam.


O R D E R

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of murder and
sentenced to life imprisonment.  
            Applicant contends, among other things, that trial counsel rendered ineffective assistance. 
We order that this application be filed and set for submission to determine whether counsel rendered
ineffective assistance for failing to impeach Sean Aveilhe and Lynn Harris for bias and motive. The
parties shall brief this issue.
            It appears that Applicant is represented by counsel. If he is not, the trial court shall determine
whether Applicant is indigent. If Applicant is indigent and wishes to be represented by counsel, the
trial court shall appoint an attorney to represent him. Tex. Code Crim. Proc. art 26.04. The trial
court shall send to this Court, within 60 days of the date of this order, a supplemental transcript
containing: a confirmation that Applicant is represented by counsel; the order appointing counsel;
or a statement that Applicant is not indigent. All briefs shall be filed with this Court within 90 days
of the date of this order.
 
Filed: March 18, 2009
Do not publish